Exhibit 10.1

2006 EMPLOYEE STOCK PURCHASE PLAN

1. Establishment of Plan.

SAIC, Inc. (the “Company”) proposes to grant options for purchase of the
Company’s Class A Preferred Stock or the Company’s Common Stock as determined by
the Committee to eligible employees of the Company and its Participating
Subsidiaries pursuant to this 2006 Employee Stock Purchase Plan (this “Plan”).
The Company intends this Plan to qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments to or replacements of
such Section), although the Company makes no undertaking or representation to
maintain such qualification. In addition, the Plan authorizes the grant of
options under a Non-423 Plan Component pursuant to rules, procedures or
sub-plans adopted by the Board (or its designate) designed to achieve desired
tax or other objectives. To the extent that the Company grants options to
employees of its Affiliates, such grants shall be made under the Non-423 Plan
Component. Any term not expressly defined in this Plan but defined for purposes
of Section 423 of the Code shall have the same definition herein.

2. Definitions.

This Plan uses the following defined terms:

(a) “Affiliate” means any entity other than a Subsidiary in which the Company
has a controlling interest and which is not a “subsidiary corporation” as
defined in Section 424(f) of the Code.

(b) “Annual Increase” means the automatic annual increase in the Share Limit
described in Section 3.

(c) “Board” means the Board of Directors of the Company.

(d) “Class A Preferred Stock” means the Class A Preferred Stock of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Compensation Committee of the Board.

(g) “Common Stock” means the Common Stock of the Company.

(h) “Company” means SAIC, Inc., a Delaware corporation.

(i) “employee” has the meaning set forth in Section 4.

(j) “Employee Stock Purchase Committee” means a committee consisting of one or
more management employees of the Company appointed in accordance with Section 5.

(k) “fair market value” means the value of a Share as determined under
Section 10.

(l) “First Offering Period” means the period commencing and ending on those
dates determined by the Committee.

(m) “Maximum Share Amount” means a maximum number of Shares which may be
purchased by any employee at any single Purchase Date described in Section 12.

(n) “Non-423 Plan Component” means a component of this Plan which does not
qualify under Section 423 of the Code.

(o) “Notice Period” means the period within two (2) years from the Offering Date
relating to the applicable shares or one (1) year from the Purchase Date on
which the applicable shares were purchased.

(p) “Offering Date” means the first business day of each Offering Period.

(q) “Offering Period” means a period of three (3) months except for the First
Offering Period as set forth in Section 7 of this Plan. The duration and timing
of Offering Periods may be changed pursuant to Section 7, Section 16 and
Section 29 of this Plan, provided that no Offering Period shall exceed a period
of twenty-four (24) months.

(r) “Parent Corporation” shall have the same meaning as “parent corporation” in
Section 424(e) of the Code.

 

1



--------------------------------------------------------------------------------

(s) “Participating Subsidiaries” means Science Applications International
Corporation and such Parent Corporations, Subsidiaries or Affiliates that the
Board designates from time to time as corporations that shall participate in
this Plan.

(t) “Plan” means this 2006 Employee Stock Purchase Plan of the Company.

(u) “Purchase Date” means the last business day of each Purchase Period.

(v) “Purchase Period” means a period of three (3) months, except for the first
Purchase Period, coincident with an Offering Period. The duration and timing of
Purchase Periods may be changed pursuant to Section 7, Section 16 and Section 29
of this Plan, provided that no Purchase Period shall exceed a period of six
(6) months.

(w) “Reserves” means the number and type of Shares covered by each option under
this Plan which has not yet been exercised and the number and type of Shares
which have been authorized for issuance under this Plan, including the Annual
Increase, but have not yet been placed under option.

(x) “Share” means a share of the Class A Preferred Stock or Common Stock, as
determined by the Committee.

(y) “Share Limit” means the limit on the total number of Shares available for
issuance under this Plan described in Section 3.

(z) “Subsidiary” shall have the same meaning as “subsidiary corporation” in
Section 424(f) of the Code.

(aa) “Value Date” means the date the fair market value of a Share is to be
determined.

3. Number of Shares.

The total number of Shares initially available for issuance pursuant to this
Plan shall be 9,000,000 (the “Share Limit”), subject to adjustments effected in
accordance with Section 16 of this Plan. Notwithstanding the foregoing and
subject to Section 16, the Share Limit shall automatically increase on
February 1, 2007 and February 1 of each year thereafter until and including
February 1, 2016 (unless the Plan is terminated earlier in accordance with the
provisions hereof) by the “Annual Increase” which shall consist of a number of
shares equal to the least of (i) 9,000,000, (ii) two percent (2%) of the number
of shares of Common Stock of the Company outstanding on the last day of the
immediately preceding fiscal year (measured on an as-converted basis with
respect to outstanding shares of Class A Preferred Stock), or (iii) a lesser
number determined by the Committee prior to such February 1. To the extent the
Board (or its designate) shall have implemented a Non-423 Plan Component, the
Share Limit shall be reduced by the number of shares issued under the Non-423
Plan Component. Shares issued under this Plan may consist, in whole or in part,
of authorized and unissued shares or treasury shares reacquired in private
transactions or open market purchases, but all shares issued under this Plan and
the Non-423 Plan Component shall be counted against the Share Limit.

4. Purpose.

The purpose of this Plan is to provide eligible employees of the Company and
Participating Subsidiaries with a convenient means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Subsidiaries, and to provide an incentive for continued employment. For the
purposes of this Plan, “employee” shall mean any individual who is an employee
of the Company or a Participating Subsidiary. Whether an individual qualifies as
an employee shall be determined by the Committee, in its sole discretion. The
Committee shall be guided by the provisions of Treasury Regulation
Section 1.421-7 and Section 3401(c) of the Code and the Treasury Regulations
thereunder as to employees in the United States, with the intent that the Plan
cover all “employees” within the meaning of those provisions other than those
who are not eligible to participate in the Plan, provided, however, that any
determinations regarding whether an individual is an “employee” shall be
prospective only, unless otherwise determined by the Committee. Unless the
Committee makes a contrary determination, the employees of the Company shall,
for all purposes of this Plan, be those individuals who are carried as employees
of the Company or a Participating Subsidiary for regular payroll purposes or are
on a leave of absence for not more than 90 days. Any inquiries regarding
eligibility to participate in the Plan shall be directed to the Committee, whose
decision shall be final.

5. Administration.

This Plan shall be administered by the Committee. The Committee may delegate
certain administrative responsibilities to an Employee Stock Purchase Committee,
including (a) prescribing, amending and rescinding rules and regulations
relating to the Plan; (b) prescribing forms for carrying out the provisions and
purposes of the Plan; (c) interpreting the Plan; and (d) making all other
determinations deemed necessary or advisable for the administration of the Plan,
including factual determinations. Subject to the provisions of this Plan, the
Committee shall have all authority to (i) determine and change the percentage
discount pursuant to Section 10, (ii) determine and change the Offering Periods
and Offering Dates pursuant to Section 7, (iii) determine and change the
purchase price for shares pursuant to Section 10, (iv) prescribe minimum holding
periods for the Shares issued under this Plan, and (v) prescribe, amend and
rescind rules and regulations relating to this Plan. All decisions of the
Committee and the Employee Stock Purchase Committee shall be final and binding
upon all participants. Members of the Committee and the Employee Stock Purchase
Committee shall receive no compensation for their services in connection with
the administration of this Plan, other than standard fees as established from
time to time by the Board for services rendered by Board members serving on
Board committees. All expenses incurred in connection with the administration of
this Plan shall be paid by the Company.

 

2



--------------------------------------------------------------------------------

6. Eligibility.

Any employee of the Company or the Participating Subsidiaries is eligible to
participate in an Offering Period (as hereinafter defined) under this Plan
except the following:

(a) employees who are not employed by the Company or a Participating Subsidiary
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee;

(b) employees  who,  together  with  any  other  person  whose  stock  would 
be  attributed  to  such  employee  pursuant  to  Section 424(d) of the Code,
own stock or hold options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or any of its Participating Subsidiaries or who, as a result of being
granted an option under this Plan with respect to such Offering Period, would
own stock or hold options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or any of its Participating Subsidiaries;

(c) individuals who provide services to the Company or any of its Participating
Subsidiaries as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes;
and

(d) employees who reside in countries for whom such employees’ participation in
the Plan would result in a violation under any corporate or securities laws of
such country of residence.

7. Offering Dates.

The Offering Periods of this Plan may be up to twenty-four (24) months in
duration and may consist of up to eight (8) Purchase Periods of up to six
(6) months in duration during which payroll deductions of the participants are
accumulated under this Plan. However, unless and until determined otherwise by
the Committee, except for the First Offering Period, each Offering Period shall
have a duration of three months and shall commence on April 1, July 1, October 1
or January 1 and each Offering Period shall have only one Purchase Period which
shall run simultaneously with the Offering Period. The First Offering Period
shall commence and end on those dates determined by the Committee. The Committee
shall have the power to change the Offering Dates, the Purchase Dates and the
duration of Offering Periods or Purchase Periods without stockholder approval if
such change is announced prior to the relevant Offering Period or prior to such
other time period as specified by the Committee.

8. Participation in this Plan.

Eligible employees may become participants in an Offering Period under this Plan
on the Offering Date, after satisfying the eligibility requirements, by
delivering a subscription agreement to the Company prior to such Offering Date,
or such other time period as specified by the Committee. An eligible employee
who does not deliver a subscription agreement to the Company after becoming
eligible to participate in an Offering Period shall not participate in that
Offering Period or any subsequent Offering Period unless such employee enrolls
in this Plan by delivering a subscription agreement with the Company prior to
such Offering Period, or such other time period as specified by the Committee.
Once an employee becomes a participant in an Offering Period by filing a
subscription agreement, such employee shall automatically participate in the
Offering Period commencing immediately following the last day of the prior
Offering Period unless the employee withdraws or is deemed to withdraw from this
Plan or terminates further participation in the Offering Period as set forth in
Section 13 below. Such participant is not required to file any additional
subscription agreement in order to continue participation in this Plan.

9. Grant of Option on Enrollment.

Enrollment by an eligible employee in this Plan with respect to an Offering
Period shall constitute the grant (as of the Offering Date) by the Company to
such employee of an option to purchase on the Purchase Date up to that number of
Shares determined by a fraction, the numerator of which is the amount
accumulated in such employee’s payroll deduction account during such Purchase
Period and the denominator of which is eighty-five percent (85%) (unless such
percentage is changed pursuant to Section 10) of the fair market value of a
Share on the Purchase Date (but in no event less than the par value of a Share),
provided, however, that the number of Shares subject to any option granted
pursuant to this Plan shall not exceed the lesser of (x) the maximum number of
shares set by the Committee pursuant to Section 12(c) below with respect to the
applicable Purchase Date, or (y) the maximum number of shares which may be
purchased pursuant to Section 12(b) below with respect to the applicable
Purchase Date. The fair market value of a Share shall be determined as provided
in Section 10 below. Notwithstanding the foregoing, in the event of a change in
generally accepted accounting principles which would adversely affect the
accounting treatment applicable to any current Offering Period, the Committee
may make such changes to the number of Shares purchased at the end of Purchase
Period or the purchase price paid as are allowable under generally accepted
accounting principles and as it deems necessary in the sole discretion of the
Committee to avoid or minimize adverse accounting consequences.

 

3



--------------------------------------------------------------------------------

10. Purchase Price.

The purchase price per Share at which a Share shall be sold in any Offering
Period shall be eighty-five percent (85%) of the fair market value of the Shares
on the Purchase Date; provided that the Committee may change the purchase price
to be anywhere from eighty-five percent (85%) to one hundred percent (100%) of
the fair market value of a Share on the Offering Date or the Purchase Date.

For purposes of this Plan, “fair market value” of a Share shall be determined as
follows:

(a) Listed Stock. If Shares are traded on any established stock exchange or
quoted on a national market system, fair market value shall be the closing sales
price as quoted on that stock exchange or system for the day before the Value
Date as reported in The Wall Street Journal or a similar publication. If no
sales are reported as having occurred on the day before the Value Date, fair
market value shall be that closing sales price for the last preceding trading
day on which sales of Shares are reported as having occurred. If no sales are
reported as having occurred during the five trading days before the Value Date,
fair market value shall be the closing bid for the Shares on the day before the
Value Date. If the Shares of the Company are listed on multiple exchanges or
systems, fair market value shall be based on sales or bid prices on the primary
exchange or system on which Shares of the Company are traded or quoted.

(b) Stock Quoted by Securities Dealer. If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, fair market
value shall be the mean between the high bid and low asked prices on the day
before the Value Date. If no prices are quoted for the day before the Value
Date, fair market value shall be the mean between the high bid and low asked
prices on the last preceding trading day on which any bid and asked prices were
quoted.

(c) No Established Market. If Shares are not traded on any established stock
exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Committee (following guidelines established by
the Board) will determine the fair market value of the Shares in good faith.

(d) Class A Preferred Stock. If shares of the Company’s Common Stock are traded
on any established stock exchange or quoted on a national market system, the
fair market value of shares of the Company’s Class A Preferred Stock shall be
equal to the fair market value of the Company’s Common Stock, as of the relevant
valuation date, for all purposes under this Plan.

11. Payment of Purchase Price; Changes in Payroll Deductions; Issuance of
Shares.

(a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the participant’s compensation in one percent (1%) increments, not
less than one percent (1%), nor greater than ten percent (10%), or such lower
limit set by the Committee. Compensation shall mean, in the case of employees
subject to tax in the United States, all W-2 cash compensation, including, but
not limited to, base salary, wages, bonuses, incentive compensation,
commissions, overtime, shift premiums, plus draws against commissions, provided,
however that compensation shall not include any long term disability or workers’
compensation payments, car allowances, relocation payments or expense
reimbursements and further provided, however, that for purposes of determining a
participant’s compensation, any election by such participant to reduce his or
her regular cash remuneration under Sections 125 or 401(k) of the Code shall be
treated as if the participant did not make such election. In the case of
employees not subject to tax in the United States, the Committee shall establish
a comparable definition of compensation. Payroll deductions shall commence on
the first payday of the Offering Period and shall continue to the end of the
Offering Period unless sooner altered or terminated as provided in this Plan. If
payroll deductions are not permitted in a jurisdiction, participants in that
jurisdiction may contribute via check or pursuant to another method approved by
the Committee.

 

4



--------------------------------------------------------------------------------

(b) A participant may increase or decrease the rate of payroll deductions during
an Offering Period by filing with the Company a new authorization for payroll
deductions, in which case the new rate shall become effective for the next
payroll period commencing after the Company’s receipt and processing of the
authorization and shall continue for the remainder of the Offering Period unless
changed as described below. Such change in the rate of payroll deductions may be
made at any time during an Offering Period. The Committee shall have the
authority to impose restrictions on the number of increases or decreases a
participant may make within an Offering Period as set forth in this Subsection
(b) or in Section 11(c) below.

(c) A participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Company a request for cessation of
payroll deductions. Such reduction shall be effective beginning with the next
payroll period after the Company’s receipt of the request and no further payroll
deductions shall be made for the duration of the Offering Period unless the rate
of payroll deduction is subsequently increased. Payroll deductions credited to
the participant’s account prior to the effective date of the request shall be
used to purchase Shares in accordance with Section (e) below. A participant may
subsequently increase his or her payroll deductions during the Offering Period
as long as he or she has not withdrawn participation in the Offering Period as
set forth in Section 13 below.

(d) All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions, unless required by local law. All
payroll deductions received or held by the Company may be used by the Company
for any corporate purpose, and the Company shall not be obligated to segregate
such payroll deductions, unless required by local law.

(e) On each Purchase Date, for so long as this Plan remains in effect, and
provided that the participant has not submitted a signed and completed
withdrawal form before that date, which notifies the Company that the
participant wishes to withdraw from that Offering Period under this Plan and
have all payroll deductions accumulated in the account maintained on behalf of
the participant, as of that date returned to the participant, the Company shall
apply the funds then in the participant’s account to the purchase of whole and
fractional Shares reserved under the option granted to such participant with
respect to the Offering Period to the extent that such option is exercisable on
the Purchase Date. The purchase price per share shall be as specified in
Section 10 of this Plan. In the event that this Plan has been oversubscribed,
all funds not used to purchase shares on the Purchase Date shall be returned to
the participant, without interest. No Share shall be purchased on a Purchase
Date on behalf of any employee whose participation in this Plan has terminated
prior to such Purchase Date.

(f) As soon as practicable after the Purchase Date, the Company shall issue
shares for the participant’s benefit representing the shares purchased upon
exercise of his or her option.

(g) During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The participant shall have no
interest or voting rights in shares covered by his or her option until such
option has been exercised and shares have been issued to the participant.

12. Limitations on Shares to be Purchased.

(a) No participant shall be entitled to purchase stock under this Plan at a rate
which, when aggregated with his or her rights to purchase stock under all other
employee stock purchase plans of the Company or any Subsidiary, exceeds $25,000
in fair market value, determined as of the Offering Date (or such other limit as
may be imposed by the Code) for each calendar year in which the employee
participates in this Plan. The Company shall have the authority to take all
necessary action, including but not limited to, suspending the payroll
deductions of any participant, in order to ensure compliance with this Section.

(b) No participant shall be entitled to purchase more than the Maximum Share
Amount on any single Purchase Date. Prior to the commencement of any Offering
Period or prior to such time period as specified by the Committee, the Committee
may, in its sole discretion, set a Maximum Share Amount. The Maximum Share
Amount shall be 2,500 shares. If a new Maximum Share Amount is set, then all
participants must be notified of such Maximum Share Amount prior to the
commencement of the next Offering Period. The Maximum Share Amount shall
continue to apply with respect to all succeeding Purchase Dates and Offering
Periods unless revised by the Committee as set forth above.

(c) If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company shall make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable. In such event, the Company
shall give written notice of such reduction of the number of shares to be
purchased under a participant’s option to each participant affected.

 

5



--------------------------------------------------------------------------------

(d) Any payroll deductions accumulated in a participant’s account which are not
used to purchase stock due to the limitations in this Section 12 shall be
returned to the participant as soon as practicable after the end of the
applicable Purchase Period, without interest unless required by local law.

13. Withdrawal.

(a) Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a written notice to that effect on a form
provided for such purpose. Such withdrawal may be elected at any time prior to
the end of an Offering Period, or such other time period as specified by the
Committee.

(b) Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn participant, without interest, and his or her interest
in this Plan shall terminate. In the event a participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 8 above for initial participation in this Plan.

(c) At such times, if any, when there are multiple Purchase Periods within an
Offering Period and the purchase price can be based on the fair market value at
the beginning of the Offering Period, if the fair market value on the first day
of the current Offering Period in which a participant is enrolled is higher than
the fair market value on the first day of any subsequent Offering Period, the
Company shall automatically enroll such participant in the subsequent Offering
Period. Any funds accumulated in a participant’s account prior to the first day
of such subsequent Offering Period shall be applied to the purchase of shares on
the Purchase Date immediately prior to the first day of such subsequent Offering
Period, if any.

14. Termination of Employment.

Termination of a participant’s employment for any reason, including retirement,
death or the failure of a participant to remain an eligible employee of the
Company or of a Participating Subsidiary, shall immediately terminate his or her
participation in this Plan. In such event, the payroll deductions credited to
the participant’s account shall be returned to him or her or, in the case of his
or her death, to his or her legal representative, without interest. For purposes
of this Section 14, an employee shall not be deemed to have terminated
employment or failed to remain in the continuous employ of the Company or of a
Participating Subsidiary in the case of sick leave, military leave, or any other
leave of absence approved by the Board, provided, however that such leave is for
a period of not more than ninety (90) days or reemployment upon the expiration
of such leave is guaranteed by contract or statute.

15. Return of Payroll Deductions.

In the event a participant’s interest in this Plan is terminated by withdrawal,
termination of employment or otherwise, or in the event this Plan is terminated
by the Board, the Company shall deliver to the participant all payroll
deductions credited to such participant’s account. No interest shall accrue on
the payroll deductions of a participant in this Plan, unless required by local
law.

16. Capital Changes.

Subject to any required action by the stockholders of the Company, the Reserves,
as well as the price per Share covered by each option under this Plan which has
not yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued and outstanding Shares resulting from a stock
split or the payment of a stock dividend (but only on the Shares), any other
increase or decrease in the number of issued and outstanding Shares effected
without receipt of any consideration by the Company or other change in the
corporate structure or capitalization affecting the Company’s present Shares,
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Committee, whose determination shall be
final, binding and conclusive. Except as expressly provided herein, no issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to an
option.

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period shall terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee may,
in the exercise of its sole discretion in such instances, declare that this Plan
shall terminate as of a date fixed by the Committee and give each participant
the right to purchase shares under this Plan prior to such termination. In the
event of (i) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the options under this Plan are
assumed, converted or replaced by the successor corporation, which assumption
shall be binding on all participants), (ii) a merger in which the Company is the
surviving corporation but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company,
(iii) the sale of all or substantially all of the assets of the Company, or
(iv) the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction, the Plan shall
continue with regard to Offering Periods that commenced prior to the closing of
the proposed transaction and shares shall be purchased based on the fair market
value of the surviving corporation’s stock on each Purchase Date, unless
otherwise provided by the Committee.

 

6



--------------------------------------------------------------------------------

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per Share
covered by each outstanding option, in the event that the Company effects one or
more reorganizations, recapitalizations, rights offerings or other increases or
reductions of its outstanding Shares, or in the event of the Company being
consolidated with or merged into any other corporation.

17. Nonassignability.

Neither payroll deductions credited to a participant’s account nor any rights
with regard to the exercise of an option or to receive shares under this Plan
may be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution or as provided in Sections 25
or 26 below) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be void and without effect.

18. Reports.

Individual accounts shall be maintained for each participant in this Plan. Each
participant shall receive, as soon as practicable after the end of each Purchase
Period, a report of his or her account setting forth the total payroll
deductions accumulated, the number of shares purchased, the per share price
thereof and the remaining cash balance, if any, carried forward to the next
Purchase Period or Offering Period, as the case may be.

19. Notice of Disposition.

Each participant shall notify the Company in writing if the participant disposes
of any of the shares purchased in any Offering Period pursuant to this Plan if
such disposition occurs within the Notice Period. The Company may, at any time
during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

20. No Rights to Continued Employment.

An employee’s employment with the Company or a Subsidiary is not for any
specified term and may be terminated by such employee or by the Company or a
Subsidiary at any time, for any reason, with or without cause. Nothing in this
Plan shall confer upon any employee any right to continue in the employ of, or
affiliation with, the Company or a Subsidiary nor constitute any promise or
commitment by the Company or a Subsidiary regarding future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation.

21. Equal Rights and Privileges.

All eligible employees shall have equal rights and privileges with respect to
this Plan so that this Plan qualifies as an “employee stock purchase plan”
within the meaning of Section 423 or any successor provision of the Code and the
related regulations, except for differences that may be mandated by local law
and that are consistent with Code Section 423(b)(5); provided, however, that
participants participating in the Non-423 Plan Component by means of rules,
procedures or sub-plans adopted pursuant to Section 22 need not have the same
rights and privileges as participants participating in the Section 423 Plan.

22. Additional Provisions to Comply with Local Law.

The Committee may from time to time establish one or more sub-plans under the
Plan for purposes of satisfying applicable laws of state and local domestic
United States and non-United States jurisdictions. The Committee shall establish
such sub-plans by adopting supplements to this Plan containing such additional
terms and conditions not otherwise inconsistent with the Plan as the Committee
shall deem necessary or desirable. To the extent inconsistent with the
requirements of Code Section 423, such sub-plans and/or supplements shall be
considered part of the Non-423 Plan Component, and the options granted
thereunder shall not be considered to comply with Section 423. All supplements
adopted by the Committee shall be deemed to be part of the Plan and the Company
shall not be required to provide copies of any supplement to participants in any
jurisdiction that is not the subject of such supplement.

 

7



--------------------------------------------------------------------------------

23. Notices.

All notices or other communications by a participant to the Company under or in
connection with this Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

24. Term; Stockholder Approval.

After this Plan is adopted by the Board, this Plan shall become effective on the
date on which the First Offering Period commences subject to the effectiveness
of the merger of SAIC Merger Sub, Inc. with and into Science Applications
International Corporation. This Plan shall be approved by the stockholders of
the Company, in any manner permitted by applicable corporate law, within twelve
(12) months before or after the date this Plan is adopted by the Board. No
purchase of shares pursuant to this Plan shall occur prior to such stockholder
approval. This Plan shall continue until the earlier to occur of (a) termination
of this Plan by the Board (which termination may be effected by the Board at any
time), (b) issuance of all of the Shares available for issuance under this Plan,
or (c) ten (10) years from the approval of this Plan by stockholders.

25. Death of a Non-U.S. Participant.

In the event a non U.S. participant dies with accumulated payroll deductions
having been accumulated to purchase shares at the next Purchase Date, such
amounts shall be paid to the estate of the participant.

26. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of an
Purchase Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

27. Conditions Upon Issuance of Shares; Limitation on Sale of Shares.

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or automated quotation
system upon which the shares may then be listed, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

28. Applicable Law.

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.

29. Amendment or Termination.

The Board may at any time amend or terminate this Plan, except that any such
termination cannot affect options previously granted under this Plan, nor may
any amendment make any change in an option previously granted which would
adversely affect the right of any participant, nor may any amendment be made
without approval of the stockholders of the Company obtained in accordance with
Section 24 above within twelve (12) months of the adoption of such amendment (or
earlier if required by Section 24) if such amendment would:

(a) increase the number of shares that may be issued under this Plan; or

(b) change the designation of the employees (or class of employees) eligible for
participation in this Plan.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, including changes with respect to current
Offering Periods or Purchase Periods, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.

 

9